United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.V., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Ayer, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael Sheridan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-293
Issued: December 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 6, 2009 appellant, through counsel, filed a timely appeal from an August 5,
2009 decision of the Office of Workers’ Compensation Programs denying his emotional
condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant established that his depression and chronic anxiety were
sustained in the performance of duty.
On appeal, counsel contends that the evidence of record is sufficient to establish the
claim.
FACTUAL HISTORY
On June 12, 2008 appellant, then a 42-year-old recreations supervisor, filed an
occupational disease claim alleging anxiety and depression as employment related. He first
became aware of his condition on October 1, 2005, but it was not until May 20, 2008 that he

realized that it was employment related. Appellant stopped work on May 12, 2008 and did not
return.
In a June 24, 2008 letter, the Office informed appellant that the evidence of record was
insufficient to support his claim as the only evidence received was his claim form. It requested
that he submit additional factual and medical evidence.
Appellant provided narrative statements addressing several incidents to which he
attributed his emotional condition. He worked as supervisor of the recreation department and
addressed several changes made to the work schedule of his department that affected himself and
his employees. In March 2008, Assistant Warden Russell and Ivonne Benet-Rivera, supervisor
of education, made changes to the schedule in which appellant would work one night a week and
one Sunday a month. Otherwise, the remainder of his shift went from starting at 6:30 a.m. to
7:30 a.m. Appellant noted that he accepted this change and made arrangements for his minor
children to be attended. The change also affected the slot-three schedule and two subordinate
employees, Philip Ryan and Kim McMillan. Mr. Ryan had seniority under the bidding process
and Ms. McMillan subsequently complained to the supervisor of education about the change to
her shift. Ms. McMillan was subsequently sent for training in time and attendance and Mr. Ryan
was removed from such duties. Appellant advised that this change in duties were made by
Ms. Benet-Rivera without prior notification. He alleged that she made decisions for his
department without his input and had approved two awards for Ms. McMillan without his
knowledge.
Appellant alleged that Ms. Benet-Rivera made inquiries with inmates about recreational
department staff on April 14, 2008. On April 21, 2008 Ms. Benet-Rivera questioned shift swaps
between two of his staff that appellant had approved and, at an April 28, 2008 staff meeting, she
stated that only she could approve shift swaps.
On May 7, 2008 appellant discussed the recreation department schedule with Mr. Russell
and Ms. Benet-Rivera. Of three possible schedules, appellant alleged that it was decided he
would remain on his present schedule but return to starting at 6:30 a.m. On May 8, 2008,
however, he was advised in writing of changes that would have him starting either at 11:30 a.m.
or 12:30 p.m. and working until 7:00 p.m. or 9:00 p.m. Appellant contended that such schedule
was not compatible with attending to his minor children. He noted that Mr. Russell and Warden
Carol A. Sabol were not responsive to his concerns. Appellant stated that Warden Sabol told
him that he needed to better supervise his staff and the change to his work schedule would assist
him. As noted, he stopped work as of May 12, 2008 and did not return.
Appellant also described being questioned by Warden Sabol in March 2008 as to a
crochet program that had previously been offered.1 He advised her that it had not been offered
for over five years and she asked that the program be restarted based on an inquiry raised by an
inmate. Appellant subsequently submitted March special purpose orders (SPO) to the
commissary to obtain hobby craft supplies, but was informed that they would have to be
approved by the Captain. He met with the Captain on April 9, 2008 and inquired as to the status
1

Appellant also alleged that Warden Sabol confronted him that month, advising that he should be at work 15
minutes earlier than his scheduled start time.

2

of the orders but did not receive an adequate response. Appellant noted that the orders were not
approved until May 2, 2008 and contended the delay in processing them was intentional.
Appellant submitted general descriptions of incidents with inmates from 1993 to 1998
and provided information from an injury log dated December 19, 1999 to April 8, 2008.
In a May 20, 2008 report, William Douglas Gammon, Ph.D., an attending clinical
psychologist, diagnosed significant depression and concluded that appellant was totally disabled
from work.
On July 22, 2008 Ms. Benet-Rivera responded to the allegations. She advised that she
was appellant’s supervisor and in charge of the education and recreation departments. Three
years prior, upon the death of his wife, appellant had been given consideration for his schedule
and situation. At that time, there was no programming by either department; however, Warden
Sabol placed an emphasis on education and recreational program. Ms. Benet-Rivera had
approached appellant on several occasions with the task of beginning a new crotchet; however,
he was opposed to the task. She and Mr. Russell worked with appellant to come up with a work
schedule that provided more coverage in the evenings and weekends. Moreover, Ms. BenetRivera spoke to appellant about having more staff trained in changing duties and assigned
Ms. McMillan for training in time and attendance. She also requested nominations from
appellant for staff award but he did not provide any. Ms. Benet-Rivera placed Ms. McMillan in
for an award for excellent work covering for appellant when he was absent.
Warden Sabol advised Ms. Benet-Rivera that she wanted appellant to work late nights
and weekends when the recreation area was most frequented by inmates. She noted that he could
not provide proper supervision to staff only working Monday through Friday from 6:00 a.m. to
2:00 p.m. Ms. Benet-Rivera spoke about this with appellant and the schedule presented to him
covered that of a former employee and was a temporary schedule for the remainder of the
quarter. She routinely talked to inmates to get feedback and that the change in wardens and
focus on increasing programs in the education and recreation area made appellant uncomfortable.
In a July 25, 2008 report, Dr. Gammon diagnosed depression which began following his
wife’s death in 2005
By decision dated December 18, 2008, the Office denied appellant’s claim on the
grounds that he failed to establish any compensable work factors. It found that his allegations
involved administrative actions and that he failed to establish any error or abuse on the part of
the employing establishment.
On January 13, 2009 appellant requested an oral hearing which was held before an Office
hearing representative on May 14, 2009. His attorney contend that appellant’s condition was a
reaction to his work around inmates and having to deal with the problems associated with
working in a prison, which was heightened following the death of his wife and becoming a single
parent.

3

In reports dated January 22 and April 2, 2009, Dr. Gammon diagnosed severe major
depression and advised that appellant was totally disabled from work in the correctional
environment. He attributed appellant’s condition to work factors such as exposure to possible
disease, daily danger, fear of death and injury and working in an enclosed environment.
Dr. Gammon also listed as stressors the death of his wife and subsequent responsibility as a
single parent.
By decision dated August 5, 2009, the Office hearing representative affirmed the denial
of appellant’s emotional condition claim as no compensable factor of employment had been
established.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.2 There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers compensation.3 Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.4 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.6 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.7
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.8
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
2

L.D., 58 ECAB 344 (2007).

3

A.K., 58 ECAB 119 (2006).

4

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

5

J.F., 59 ECAB 331 (2008); Gregorio E. Conde, 52 ECAB 410 (2001).

6

See K.W., 59 ECAB 271 (2007); Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387
(1990), reaff’d on recon., 42 ECAB 556 (1991).
7

See M.D., 59 ECAB 211 (2007); William H. Fortner, 49 ECAB 324 (1998).

8

Ruth S. Johnson, 46 ECAB 237 (1994).

4

adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.9 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor.10 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.11
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of a number of
employment incidents and conditions. In a December 18, 2008 decision, the Office denied
appellant’s emotional condition claim on the grounds that he did not establish any compensable
employment factors, which was affirmed by an Office hearing representative in an August 5,
2009 decision. The Board must, thus, initially review whether these alleged incidents and
conditions of employment are covered or compensable employment factors under the terms of
the Act.
The Board notes that the majority of appellant’s allegations concern his interaction with
his supervisor, Ms. Benet-Rivera, and his schedule change. Appellant alleged that Ms. BenetRivera interfered with the supervision of his staff, that she nominated one of his staff for two
awards without informing him, changed the person in charge of time and attendance, required
that shift swaps be approved by her, spoke to inmates about the recreation program and proposed
changes to his work schedule with which he did not agree. These allegations pertain to
administrative actions that do not generally fall within coverage of the Act.12 Although the
handling of the work assignments, making schedules and monitoring activities at work are
generally related to the employment, they are administrative functions of the employer and not
duties of the employee.13 The Board has held, however, that an administrative or personnel
matter will be considered to be an employment factor where the evidence discloses error or
abuse on the part of management.14 In determining whether the employer erred or acted
abusively, the Board has examined whether management acted reasonably.
The evidence of record is not sufficient to establish error or abused by appellant’s
managers in these matters. Appellant did not submit evidence to document his allegations of
error or abuse by Ms. Benet-Rivera or the warden or assistant warden in tasking him with the
responsibility for certain programs at the prison. There is insufficient evidence to establish that
9

D.L., 58 ECAB 217 (2006).

10

K.W., supra note 6.

11

Robert Breeden, 57 ECAB 622 (2006).

12

J.F., supra note 5; Doretha M. Belnavis, 57 ECAB 311 (2006).

13

L.C., 58 ECAB 493 (2007); Lori A. Facey, 55 ECAB 217 (2004).

14

M.D., supra note 7; Robert G. Burns, 57 ECAB 657 (2006).

5

Warden Sabol erred or was abusive towards appellant when making inquiry as to his arrival at
work or in her discussion with him following the proposed written work schedule of
May 8, 2008. Ms. Benet-Rivera noted that appellant had been accommodated in his work
schedule for several years following the death of his wife, but that his need to provide additional
coverage was discussed for certain nights and weekends. Appellant noted that he accepted the
change to his work schedule in March 2008, but objected to the May 8, 2008 proposed written
work schedule as it would not allow him to provide for his children. He noted that it was to be a
permanent change of schedule while Ms. Benet-Rivera noted that it was made to cover for a
recent employee who had departed and would be for the remainder of the quarter. Appellant did
not ever work the proposed new schedule as he stopped work on May 12, 2008. It is wellestablished that an employee’s frustration over not being permitted to work a particular shift or
to hold a particular position is not compensable under the Act.15 The evidence of record does not
establish a compensable employment factor as to these administrative matters. The evidence
establishes that as an up-line supervisor, Ms. Benet-Rivera had the authority to make awards,
assign individual employees for training and to revise work schedules for the education and
recreation departments to staff those times most frequented by inmates.
Appellant alleged generally that his emotional condition was a result of the stress
involved in the care, custody and control of inmates. He asserted that he was exposed to danger
and potential violence, had to respond to emergencies and risked sustaining injury or contracting
disease. Appellant indicated that he was exposed to emotionally draining and dangerous
situations such as resolving inmate disputes, inmate fights, dealing with inmates and recreation
issues and performing cardiopulmonary resuscitation (CPR) on a nonbreathing inmate. The
Office hearing representative denied this aspect of his case, finding that he did not provide
sufficient detail or information as to time, place, date, parties involved or other information
concerning instances where he was in danger. She advised appellant to provide further
information as to any specific incidents, including any official records or reports of such. The
Board similarly finds that the evidence of record is not sufficient to establish a compensable
factor under Cutler. The only material provided consisted of a list of injuries reported by
inmates in an injury log, which appellant referenced as the source. This list is not adequate to
establish the factual specifics of appellant’s allegations under Culter. Appellant has not
established the factual aspects of his claim in this regard. For the foregoing reasons, he has not
established any compensable employment factors under the Act.16
On appeal, it is contended that the factual aspects of appellant’s claim were established.
Counsel cited to Cutler and Sharon R. Bowman.17 The Board notes that in Bowman, it was found
that the employee did not submit sufficient evidence to establish a compensable factor due to
disciplinary warnings and suspensions received; allegations that her coworkers spoke about her
ex-husband; or had engaged in a pattern of harassment. The Board similarly finds in this case
15

Katherine A. Berg, 54 ECAB 262 (2002).

16

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. See L.K., 60 ECAB ___ (Docket No. 08-849, issued June 23, 2009); Margaret S. Krzycki, 43
ECAB 496 (1992).
17

45 ECAB 187 (1993).

6

that the evidence submitted by appellant is not sufficient to establish his allegations of
administrative error or abuse or of a compensable factor under Cutler. As appellant failed to
submit sufficient factual evidence to establish a compensable work factor, it is not necessary to
review the medical evidence of record.18
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the August 5, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 22, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

18

Id.

7

